Case 1:19-mc-00145-TSC Document 246-2 Filed 09/14/20 Page 1 of 23




              EXHIBIT 2
       Case 1:19-mc-00145-TSC Document 246-2 Filed 09/14/20 Page 2 of 23




      SECOND SUPPLEMENTAL DECLARATION OF JOSEPH F. ANTOGNINI, M.D.


       I, JOSEPH F. ANTOGNINI, hereby declare and say:

1.     My name is Joseph F. Antognini. I submit this second supplemental declaration in

further response to the declarations submitted by Dr. Gail Van Norman (dated 11-1-2019, 6-29-

2020, 8-7-2020 and 8-9-2020), Dr. Arthur C. Grant (dated 5-22-2020) and Dr. Mark Edgar

(dated 10-24-2019), in the case In re Federal Bureau of Prisons’ Execution Protocol Cases, No.

19-mc-145.

2.     The opinions presented in this supplemental declaration are based on information available

to me at this time. Should additional documents or information be provided to me for review and

analysis, I may take those additional materials into account, and modify and/or supplement my

opinions accordingly. If I am present at hearings and/or trial in this case, I may take into account

any testimony or other evidence to the extent related to my opinions and modify and/or supplement

my opinions accordingly. In performing my analysis, I have relied on my professional training,

education and experience. I have reviewed and considered the declarations by Dr. Van Norman,

the references she cites, the declaration by Dr. Arthur C Grant, the declaration by Dr. Mark Edgar

as well as references listed below in the “References Cited” section. I have also reviewed the

pentobarbital and saline injection times provided to me by the Department of Justice (“DOJ”) for

the executions of Daniel Lewis Lee (7-14-2020), Wesley Purkey (7-16-2020) and Dustin Honken

(7-17-2020). See Exhibit A (“Injection Check Lists”).

SUMMARY OF OPINIONS

3.     a) Pentobarbital is metabolized slowly, so any enhanced metabolism of pentobarbital will

not alter the lethal effects of 5 grams of pentobarbital administered intravenously.

       b) Increased metabolism of pentobarbital which might occur in a person on chronic


                                                                                                  1
       Case 1:19-mc-00145-TSC Document 246-2 Filed 09/14/20 Page 3 of 23




carbamazepine therapy will be of little or no significance in a person on such therapy who received

5 grams of pentobarbital intravenously for purposes of execution.

       c) Because pentobarbital is metabolized by the liver, blood flow to the liver is necessary as

that is the mechanism by which pentobarbital is delivered to the liver.

       d) Because 5 grams of pentobarbital administered intravenously causes profound

cardiovascular collapse within 2-4 minutes after injection, blood flow to the liver (and to all

organs) will be drastically reduced. Also, cessation of breathing caused by pentobarbital will

produce profound tissue hypoxia (low oxygen levels) which will similarly depress metabolism of

pentobarbital.

       e) The profound cardiovascular collapse will not only prevent any substantive liver

metabolism of pentobarbital, it will also prevent substantive redistribution of the pentobarbital,

e.g., the pentobarbital in the brain, heart and other ‘high-blood flow organs’ will not be

significantly redistributed to other organs.

       f) Redistribution of pentobarbital from high-blood flow organs, such as brain and heart, to

low-blood flow organs, such as muscle and fat, is the major determinant of the declining blood

levels of pentobarbital in the first 20-30 minutes after intravenous administration. Metabolism of

pentobarbital plays virtually no role in the decline of pentobarbital blood levels in the first 20-30

minutes after intravenous administration.

       g) Five (5) grams of pentobarbital administered intravenously to a person on

carbamazepine therapy will result in the expected actions: unconsciousness within 20-30 sec,

followed by apnea (absence of breathing), cardiovascular collapse and death.

       h) Pulmonary edema, lung congestion and fluid in airways found at autopsy in inmates

executed with pentobarbital likely occurred post mortem, and not ante mortem, based on animal



                                                                                                   2
          Case 1:19-mc-00145-TSC Document 246-2 Filed 09/14/20 Page 4 of 23




and human studies. Even if pulmonary edema did occur ante mortem, the inmates would have been

profoundly anesthetized (with cessation of brain activity) and would not have experienced any

sensations of pulmonary edema.

CARBAMAZEPINE THERAPY EFFECTS ON PENTOBARBITAL

4.         A drug like pentobarbital, when injected intravenously in usual clinical doses first goes to

the body organs that have high blood flow (brain, heart, kidney), but after peaking at about 1-2

minutes, the concentrations in these organs and in the blood begin to fall as the drug is

‘redistributed’ to other tissues such as muscle and fat (the redistribution phase). Pentobarbital will

undergo metabolism which will cause pentobarbital levels to decrease over time and this phase is

called the ‘elimination’ phase. The rapidity of the elimination phase is often described using the

term ‘half-life’, which essentially states how long does it take for the pentobarbital level in the

blood to decrease by one half (e.g., going from 10 mcg/ml to 5 mcg ml).

5.         The elimination half-life for pentobarbital is in the range of 15-50 hours.1 And, as described

below, any effect of carbamazepine on pentobarbital levels in the blood would impact primarily

the elimination phase. It should be obvious, therefore, that enhancing elimination via

carbamazepine therapy (for example, by changing half-life from 25 hours to 12 hours) is

meaningless in the setting of a lethal injection of pentobarbital in which the inmate would be dead

within 20-30 minutes.

6.         A key difference between what is observed with a clinical dose of pentobarbital and that

observed when a 5-gram (lethal) dose is given is that profound cardiovascular depression

(extremely low blood pressure and blood flow) minimizes redistribution of pentobarbital. In order

for the pentobarbital to go from tissues such as brain and heart to other tissues like muscle, there



1
    https://www.akorn.com/documents/catalog/package_inserts/76478-501-20.pdf accessed 9-11-2020

                                                                                                       3
       Case 1:19-mc-00145-TSC Document 246-2 Filed 09/14/20 Page 5 of 23




must be adequate blood flow. But the profound cardiovascular depression prevents this process

from occurring.

7.      The profound cardiovascular depression also minimizes blood flow to the liver. Because

the liver metabolizes pentobarbital, when liver blood flow is drastically decreased by the

cardiovascular depression, the metabolism is necessarily decreased simply because there is little

blood flow bringing the pentobarbital to the liver. Any enhanced metabolism that might occur from

carbamazepine would be minimized because little of the drug is getting to the liver.

8.     This overall process has been well documented in models of shock in which the actions

of a wide variety of drugs used for anesthesia are affected by shock (low blood pressure): “in

shock the body becomes a blood-brain circuit, at the expense of circulation to the gut, liver, and

muscles” (Shafer, 2004).

9.     In addition, because 5 grams of pentobarbital would stop breathing, the inmate would

develop hypoxia (low oxygen levels in tissues) which would decrease organ function, including

the liver. After just a few minutes, oxygen levels in the liver would be so low that metabolic

processes would cease, and the liver would effectively cease metabolizing pentobarbital. (Park,

1996; Elliot et al., 1993)

10.    Pentobarbital, like other barbiturates, produces cardiovascular depression in part by

action in the central nervous system (brain, brainstem), but also by actions in the heart and

periphery, contrary to what Dr. Grant has described. Thus, as the pentobarbital is getting into the

brain, it is also getting into the heart and peripheral blood vessels, which leads to rapid and

profound cardiovascular depression (Manders et al., 1976; Segal et al., 1986).

11.    Dr. Van Norman and Dr. Grant do not provide any quantitative analyses to support their

contention that enhanced metabolism of pentobarbital by carbamazepine therapy will affect the



                                                                                                     4
       Case 1:19-mc-00145-TSC Document 246-2 Filed 09/14/20 Page 6 of 23




actions of pentobarbital, particularly in the setting of administration of 5 grams of pentobarbital.

A closer look at the kinetics of pentobarbital and other available data indicates that

carbamazepine will not significantly impact pentobarbital action.

12.     Brodie and colleagues (Brodie et al., 1953) showed that large doses of pentobarbital in

humans (as much as 2.5 grams) had prolonged anesthetic effects. Pentobarbital, when

administered intravenously at 12 mg/kg, produced anesthesia for 1.5-3 hours, compared to 20-40

minutes when thiopental was administered intravenously at 12 mg/kg. The authors attributed this

prolonged duration of pentobarbital to slower elimination (metabolism) and estimated the

metabolism of pentobarbital at 4% per hour, compared to 15% per hour for thiopental. An inmate

who received 5 grams pentobarbital (about 70mg/kg in a 70 kg person) according to the protocol

would be long dead before enhanced pentobarbital metabolism could have an effect.

13.     Carbamazepine therapy has been reported to have minimal effects on the metabolism and

blood levels of phenobarbitone, another barbiturate that is similar to pentobarbital in that it is

also metabolized by the liver (Eadie et al., 1977). Also, the Food and Drug Administration has

designated carbamazepine to be a “weak” inducer of CYP2C9, the main CYP enzyme that

metabolizes pentobarbital (Table 3-3 at FDA website “Drug development and drug interactions:

Table of substrates, inhibitors and inducers”2). Thus, there is evidence that enzyme induction by

carbamazepine is weak or minimal. Furthermore, as acknowledged by Dr. Van Norman, there

are no apparent data on the effects of carbamazepine therapy on pentobarbital blood levels

(Paragraph 13, page 4 of Dr. Van Norman’s declaration dated 8-9-2020). Interestingly, Dr. Van

Norman extrapolates by citing the effects of carbamazepine therapy on phenobarbitone

metabolism, yet the paper cited by Dr. Van Norman (Pastolos et al. 2002) indicates that


2
  https://www.fda.gov/drugs/drug-interactions-labeling/drug-development-and-drug-interactions-table-substrates-
inhibitors-and-inducers#table2-3 accessed 8-24-2020

                                                                                                                  5
          Case 1:19-mc-00145-TSC Document 246-2 Filed 09/14/20 Page 7 of 23




phenobarbitone’s half-life is not affected by antiepileptic drugs that induce CYP enzymes (see

Table 2 in the Pastolos paper, where phenobarbitone half-life is 80-100 hours with or without a

drug that induces CYP enzymes).

14.       The pharmacokinetic data and model of intravenous pentobarbital reported by Ehrnebo

(1974) indicate that the elimination half-life of pentobarbital is 22.3 hours. Application of the

Ehrnebo model and data3 shows that even if carbamazepine tripled the elimination rate

(clearance) of pentobarbital, with the half-life reduced to about 7 hours, pentobarbital blood

levels in the first 30 minutes after administration of 5 grams pentobarbital would be at 97-99% of

blood levels without carbamazepine therapy. Furthermore, this analysis does not incorporate the

reduced redistribution, metabolism and elimination that would occur from the cardiovascular

collapse caused by the large pentobarbital dose of 5 grams.

15.       Drs. Van Norman’s declaration and Dr. Grant’s declaration both contain equivocal

statements regarding the effects of carbamazepine therapy on pentobarbital (emphasis added):

      •   “there is virtually no information in the literature about how CYP interactions affect

          pentobarbital metabolism” (Paragraph 13, page 4 of 8-9-2020 Dr. Van Norman

          declaration)

      •   carbamazepine therapy might result in a situation where there is “possibly loss of clinical

          efficacy” (Paragraph 13, page 5 of 8-9-2020 Dr. Van Norman declaration)

      •   carbamazepine therapy would result in a dose of pentobarbital that would be “higher by

          an unpredictable amount” (Paragraph 20, page 6 of 5-22-2020 Dr. Grant declaration)

This last statement by Dr. Grant is particularly telling. If the amount is unpredictable, one cannot

draw reasonable conclusions about the impact of carbamazepine therapy on pentobarbital


3
 The Ehrnebo data and model were entered into a spreadsheet and the pentobarbital blood levels simulated using
Ehrnebo’s Equation 1:   Cp = Ae-αt + Be-βt

                                                                                                                 6
          Case 1:19-mc-00145-TSC Document 246-2 Filed 09/14/20 Page 8 of 23




metabolism. And as I have explained above the speculative impact of carbamazepine therapy on

pentobarbital metabolism is nonexistent in the lethal injection setting.

IMPACT OF PULMONARY EDEMA

16.        Pulmonary edema and lung congestion are common findings in autopsies on humans who

have died from drug overdose (Chen & de Jong, 2017; Pelltier & Andrew, 2017). It is my

opinion that inmates administered 5 grams pentobarbital, a dose ten times a clinical dose, would

have profound brain depression such that they would not experience sensations associated with

pulmonary edema.

17.        Dr. Van Norman writes in her 8-7-2020 declaration (paragraph 10, on pages 4-5): “Peak

effects of IV barbiturates are well described and occur within 2 minutes after IV injection”. But

the onset of unconsciousness occurs before the peak effect, especially when a large dose of

pentobarbital (such as 5 grams) is administered. As I have stated before, pulmonary edema does

not occur with the first 500 mg of pentobarbital,4 as prior studies using pentobarbital and

thiopental, and the vast clinical experience over decades, show that pulmonary edema is a rare

complication of clinical doses of barbiturates. Also, the subjects in the Brodie (1953) study

received large pentobarbital doses but did not apparently develop pulmonary edema.

18.        Dr. Van Norman engages in circular reasoning. For example, at paragraph 17, on page 7

of her 11-1-2019 declaration, she writes: “It is a virtual medical certainty that prisoners who

remain aware after high-dose administration of an IV barbiturate such as pentobarbital are

capable of feeling pain, terror and suffocation”. But she incorrectly links awareness with

administration of high-dose pentobarbital. As I have stated before, high-dose pentobarbital



4
    500 mg of pentobarbital would be a usual clinical dose that would produce unconsciousness within 20-30 seconds.

                                                                                                                  7
        Case 1:19-mc-00145-TSC Document 246-2 Filed 09/14/20 Page 9 of 23




administration produces profound brain suppression (including electrical silence) and there is no

evidence, nor has Dr. Van Norman cited any, that humans have awareness with such profound

brain suppression.

19.      Drs. Van Norman and Edgar opine that pentobarbital produces pulmonary edema by

virtue of its high pH (about 10). But, as already noted, pentobarbital and thiopental have been

used clinically for decades without any documented association with lung damage or pulmonary

edema. And, when administered at as much as 10 mg/kg (twice the normal induction dose),

thiopental (with nearly identical actions and pH to pentobarbital) is not known to cause

pulmonary edema (Wyant et al., 1957). Even if pentobarbital did cause pulmonary edema ante

mortem, the subject would have been deeply anesthetized, with profound depression of the brain

such that the subject would not experience the sensation associated with pulmonary edema.

20.      Dr. Van Norman has described her one experience of flash pulmonary edema occurring

with one breath (paragraph 10, on page 4 of her 8-7-2020 declaration) and cites a case report.5

But Dr. Van Norman fails to weigh her experience and the case report, which together total two

patients, against the millions of patients who have safely received thiopental or pentobarbital.

21.      Frothy fluid and foam are sometimes found in humans and animals after death, and there

is evidence that this froth can occur immediately prior to death (in the period from apnea to

cardiac death; see Swann 1964) and after death.6 Thus, the finding of froth in inmates who were




5
  Potts & Smethurst. Pleural effusion complicating thiopentone administration. Brit J Anaesth 1967; 39:78-82. The
patient described in this report had severe heart disease so the presence of pulmonary edema after induction could be
unrelated to thiopental.
6
  Animals (rabbits) made uremic (kidney failure) and who subsequently developed pulmonary edema were found to
not only have increasing lung weights as the period between death and post mortem exam increased, but the
presence of froth was found in animals that had later post mortem exams, while none was found upon immediate
post mortem examination. See Acta Scandinavica Medica 1964 in References Cited

                                                                                                                   8
       Case 1:19-mc-00145-TSC Document 246-2 Filed 09/14/20 Page 10 of 23




executed by lethal injection does not indicate that this froth was generated ante mortem, as

proposed by Drs. Edgar and Van Norman.

22.     Post mortem froth and foam could be generated by the release of gasses from the lung

tissues and interacting with the lung surfactant, a substance that, during life, keeps alveoli (small

lung units, or air sacs) open. Related to this issue, Pattle (1955) wrote that “….oedema foam is

thus not produced by agitation of the oedema fluid with air during respiration; it can only have

been formed by air originally in the fine air spaces of the lung being broken up into bubbles and

afterwards expelled into the bronchi and trachea.”.7 Thus, the post mortem finding of froth in

inmates who were executed by lethal injection does not necessarily indicate that this froth was

generated ante mortem, as proposed by Drs. Van Norman and Edgar.

23.     Drs. Van Norman and Edgar state that the movement of air during respiration in the

presence of edema fluid produces the froth and foam found at autopsy (similar to a washing

machine producing foam). Specifically, Dr. Edgar writes in his declaration dated 10-24-2019 at

paragraph 79, page 20: “Put another way, the presence of froth in the airways indicates that there

was continued breathing for a significant period of time after pulmonary edema had

commenced…”. Thus, his proposed mechanism requires that breathing is occurring after the

formation of pulmonary edema.

24.     Wyant et al. (1957) showed, however, that apnea (absence of breathing) occurred after

the large doses of thiopental. And, as Wyant et al. showed, and as vast clinical experience has

shown, pulmonary edema is not found in patients administered thiopental or pentobarbital for

induction of anesthesia. That is, the dose that causes apnea is lower than a dose that might cause


7
 Pattle was a co-discoverer of lung surfactant and his pioneering research advanced treatment on neonatal lung
pathology.

                                                                                                                 9
         Case 1:19-mc-00145-TSC Document 246-2 Filed 09/14/20 Page 11 of 23




pulmonary edema. This means that the presence of froth in the airways is not caused by

breathing because a person executed with a 5 grams of pentobarbital will become apneic (stop

breathing) well before any speculative formation of ante mortem pulmonary edema.

25.       Additionally, the dose of thiopental (about 10 mg/kg) used in the Wyant study produced

apnea, as expected, and indicates the ability of barbiturates such as pentobarbital and thiopental

to produce profound central nervous system depression. Furthermore, thiopental, at doses of 4-13

mg/kg injected over 1-5 minutes, causes burst suppression8 on the electroencephalogram (EEG)

(Homer & Stanski, 1985).9 Thus, barbiturates produce profound brain depression at doses that do

not cause “flash pulmonary edema”.

26.       Various eyewitness accounts of breathing patterns in inmates given pentobarbital include

descriptions of gasping and snoring. Barbiturates can cause upper airway collapse (similar to

what occurs with sleep-induced airway collapse that leads to snoring) (Drummond, 1989).

Drummond reported “Noisy breathing or airway obstruction developed in 10 [of 14] patients”

who were administered thiopental.

27.       Eyewitness accounts of federal executions performed in July and August 2020 indicate

no problems and support the contention that pentobarbital causes rapid unconsciousness and

death:




8
  Burst suppression is a feature of the EEG that signifies profound brain depression. Burst suppression, which has
alternating periods of EEG electrical activity and EEG electrical silence, immediately precedes total EEG electrical
silence if more barbiturate is administered, as in the case of lethal injection.
9
  It is important to note that, as expected, the large doses of thiopental administered in the Homer & Stanski study
did not apparently result in “flash pulmonary edema”.

                                                                                                                  10
       Case 1:19-mc-00145-TSC Document 246-2 Filed 09/14/20 Page 12 of 23




        Hailey Fuchs writing about the execution of Daniel Lee: “Then his breaths

        became heavy. In just a few short moments, his chest remained still, his lips

        turned blue, and his fingers became ashy.”10

        Mark Berman writing about the execution of Wesley Purkey: “After Purkey’s

        final words, the lethal drug was injected and Purkey took several deep breaths. He

        eventually stopped and remained motionless for several minutes before his time

        of death was announced.”11

        Courtney Crowder writing about the execution of Dustin Honken: “….Honken

        took a big breath….a few breaths…..a last breath…..his lips had turned blue and

        his hands had gone ashen….”12

        Les Steed writing about the execution of Keith Nelson: “Nelson, who displayed

        no outward signs of pain or distress during the execution, was pronounced dead

        nine minutes after the injection was administered.”13

These accounts comport with the expected action of a massive overdose of pentobarbital. In

particular, Purkey demonstrated an expected response to pentobarbital: “deep breaths” followed

by motionlessness.

28.     Dr. Edgar also writes that “If pentobarbital caused only respiratory depression and arrest,

inmates would be expected to demonstrate only decreased movements of breathing, without



10
   https://www.nytimes.com/2020/07/14/us/politics/daniel-lewis-lee-execution-crime.html accessed 8-6-2020
11
   https://www.washingtonpost.com/national/wesley-purkey-execution-terre-haute-supreme-
court/2020/07/16/e074dbca-c75f-11ea-b037-f9711f89ee46_story.html accessed 8-6-2020
12
   Courtney Crowder, “Whose justice was served by Iowa man’s execution? Des Moines Register 7-21-2020
13
   https://nypost.com/2020/08/29/man-who-raped-killed-girl-is-5th-federal-inmate-executed-in-2020/
 accessed 9-5-2020


                                                                                                            11
      Case 1:19-mc-00145-TSC Document 246-2 Filed 09/14/20 Page 13 of 23




gasping and evidence of labored or heavy breathing.” (paragraph 78, page 20 of his 10-24-2019

declaration). But Dr. Edgar ignores the literature and clinical experience of the effects of

barbiturates on breathing patterns, including those shown by Wyant et al. (1957) and the well-

known effects observed during euthanasia of pets (which often have agonal breaths). As shown

in Figure 8 of Wyant et al. (see figure below), after initiation of thiopental administration, but

prior to apnea, the tidal volumes (volume of a breath) increase, and almost double in size. These

increases in tidal volume are what are observed during pentobarbital executions as “deep

breaths”. Furthermore, the observed “gasping” could be confused with yawning, which occurs

commonly during intravenous administration of barbiturates. (Kim et al., 2000). Inmate

“snoring” that is observed in executions using pentobarbital are likely due to airway collapse, an

expected action of anesthetics.




                                                                                                     12
      Case 1:19-mc-00145-TSC Document 246-2 Filed 09/14/20 Page 14 of 23




29.    Dr. Van Norman relies on the study by Joachim et al. (1978) to assert that normal lungs

have a weight of approximately 234 grams, on average, and that after trauma, lungs rapidly gain

weight over minutes, hours and days in the surviving period prior to death. More to the point, Dr.

Van Norman relies on the assertion by Joachim et al. (1978) that there was no correlation

between lung weight and the interval between death and autopsy. But this statement in the

Joachim et al. study is made in passing, with no actual data being reported. Most likely, the

autopsies were performed at intervals of several to many hours (and perhaps days) after death,

and the correlation would have been missed. For example, if lung weights increase in the 6-8

hour period after death and then remain stable (as shown by Durlacher et al. 1950—see below at

paragraph 32) then performing autopsies after this 6-8 hour period would show no correlation of

lung weight to the death-autopsy interval.

30.    More recent studies in humans using post-mortem computed tomography (PMCT) show

that fluid accumulates in lung over time in the post-mortem period (Shiotani et al., 2011).

Shiotani et al. write in their concluding paragraph: “PMCT findings of the lung are not fixed and

change with the passage of time after death in accordance with progression of postmortem

changes (pulmonary congestion and edema) in the corpse.”

31.    Likewise, fluid accumulation in the airways increases during the post-mortem period

(Ishida et al. 2014); these authors showed that fluid accumulated in the airways (main bronchi) as

the interval between death and PMCT increased. This fluid accumulation is akin to the fluid that

has been found at autopsy in inmates executed with pentobarbital.

32.    Published data on how post mortem pulmonary edema and lung congestion occur and




                                                                                                 13
       Case 1:19-mc-00145-TSC Document 246-2 Filed 09/14/20 Page 15 of 23




progress is based in large part on animal studies.14 Dr. Van Norman has also relied upon animal

studies to support her opinions related to pulmonary edema.15

33.      Durlacher et al. (1950) examined post mortem changes in rabbit lung after various causes

of death, including pentobarbital overdose. They found that lung weight increased as the time

between pentobarbital-induced death and autopsy increased, as shown in their table 2:




Note that lung weight increased when comparing lung weight at immediate autopsy to lung

weight at 1, 2, 3, 4 and 6 hours after death, indicating that lungs can develop edema after death.

These researchers (and others16) also found that, for a variety of causes of death, lung weight

increased as the interval between death and autopsy increased (see table 1 in Durlacher et al.,

1950). These data indicate that post mortem edema formation is a generalized phenomenon and

is not specific to pentobarbital overdose. Notably in the Durlacher et al. study (their table 2

above), the ratio of the heaviest lung weights (at 6 hours) to the lung weight at immediate


14
   In an individual human or animal, an autopsy is done once at a specific time after death. To understand post-
mortem changes, a researcher studies groups of animals. For example, in one group of animals the post mortem is
done immediately after death, in another group the post mortem is done 1 hour after death, in a third group 2 hours
after death, and so forth. See Durlacher et al. (1950)
15
   See Dr. Van Norman’s citation in footnote #73, on page 33 of her first declaration (dated 11-1-2019): Stone CA,
Loew ER. Effect of various drugs on epinephrine-induced pulmonary edema in rabbits. Proc Soc Exp Biol Med
1949; 71:122-6 and her statement in the same declaration at paragraph 72, on page 36: “Experience in humans and
animal models indicate that flash pulmonary edema occurs virtually immediately during and after high-dose
barbiturate injection, and well within a time frame before peak drug effects on the brain have occurred.”
16
   See Acta Scandinavica Medica 1964 in References Cited

                                                                                                                  14
      Case 1:19-mc-00145-TSC Document 246-2 Filed 09/14/20 Page 16 of 23




autopsy is 2.86 (10.95/3.83), which is in the range of that described by Dr. Van Norman

(“minimum of 2.5 times normal weight to a maximum of almost 4 times normal total weight”—

paragraph 17 on page 7 of her 8-7-2020 declaration). Thus, the animal data indicate that all of

the pulmonary edema in inmates executed with pentobarbital can be generated post-mortem.

34.    Symptoms of pulmonary edema vary, and many people with pulmonary edema are

asymptomatic. Large portions of patients with pulmonary edema due to renal failure, re-

expansion pulmonary edema and high-altitude pulmonary edema report no symptoms

(Mallamaci et al., 2010; Enia et al., 2013; Marino et al., 2015; Bouzat P et al., 2013; Devine

2014; Kim et al., 2009; Baik et al., 2010). These data indicate that pulmonary edema and lung

congestion do not necessarily go hand-in-hand with sensations of breathlessness.

35.    As indicated in the attached injection log provided by the DOJ, the pentobarbital injection

times were approximately 5, 4 and 4 minutes for the executions of Lee, Purkey and Honken,

respectively, based on the initiation of the pentobarbital injections and when the saline flush

injections commenced. The estimated time between when the pentobarbital infusion starts and

when the inmate becomes unconscious is about 125-135 sec, or a little over 2 minutes.

36.    A volume of 100 ml (two 50 ml syringes of pentobarbital) injected over 4 minutes

corresponds to an injection rate of 0.41 ml/second (100 ml/240 seconds). The volume of the IV

tubing between where the pentobarbital is injected into the IV tubing and the entry of the tubing

into the inmate is reported as 37 ml (the “dead space”). Thus, after the pentobarbital infusion

begins, it takes about 90 seconds before the first pentobarbital gets into the inmate (37

ml/0.41ml/sec = 90 seconds). It takes another 15-18 seconds for the “induction dose” to get into

the inmate (assuming 4.5mg/kg, a weight of 75 kg = 338 mg, and based on pentobarbital

concentration 50 mg/ml: 338 mg/ml/50mg/ml = 6.75 ml needs to be injected, which takes 16

                                                                                                  15
      Case 1:19-mc-00145-TSC Document 246-2 Filed 09/14/20 Page 17 of 23




seconds (6.75 ml/0.41 ml/second = 16 seconds). Once the induction dose is in, it takes another

20 to 30 seconds for unconsciousness to occur, so the total time between the initiation of

pentobarbital injection and when the inmate would start to become unconscious is about 125-135

seconds (90 sec + 16 sec + 20 to 30 sec).

CONCLUSION

37.    It is my opinion to a medical certainty that carbamazepine will not significantly affect the

actions of pentobarbital and that an inmate administered 5 grams of pentobabrital will become

rapidly unconscious and will not experience the sensation of any pulmonary edema that might

occur before death.




Date: September 11, 2020                             __________________________________
                                                     Joseph F. Antognini, M.D., M.B.A.




                                                                                                 16
      Case 1:19-mc-00145-TSC Document 246-2 Filed 09/14/20 Page 18 of 23




References Cited
       Acta Medica Scandinavica. Control Material. Acta Medica Scandinavica 1964; 176
(s418):29-40.
       Baik JH et al. High-resolution CT findings of re-expansion pulmonary edema. Korean J
Radiology 2010; 11:164-168
        Bouzat P, et al. Time course of asymptomatic interstitial pulmonary oedema at high
altitude. Resp Physiol Neurobiol 2013; 186:16-21
       Brodie BB, Burns JJ, Mark LC, Lief PA, Bernstein E, Papper EM. The fate of
pentobarbital in man and dog and a method for its estimation in biological material. J Pharmacol
Rxp Ther 1953; 109:26-34
       Chen HI, deJong J. Increased lung weights in drug-related fatalities. J Forensic Sciences
2017; 62:1632-4
         Devine MD et al. Asymptomatic re-expansion pulmonary oedema with bilateral
infiltrates. PostgradMed J 2014; 90:300-301
       Drummond GB. Influence of thiopentone on upper airway muscles. Brit J Anaesth 1989;
63:12-21.
      Durlacher SH, Banfield WG, Bergner AD. Post-mortem pulmonary edema. Yale J Biol
Med 1950; 22:565-72.
      Eadie MJ, Lander CM, Hooper WD, Tyrer JH. Factors influencing plasma
phenobarbitone levels in epileptic patients. Brit J Clin Pharmacol 1977; 4:541-547
       Ehrnebo M. Pharmacokinetics and distribution properties in humans following oral and
intravenous administration. J Pharmaceutical Sciences 1974; 63:1114-18
        Elliot SL, et al. The effect of hypoxia on propranolol clearance during antegrade and
retrograde flow in the isolated perfused rat liver preparation. Biochemical Pharmacology 1993;
45:573-78
      Enia G, et al. Asymptomatic pulmonary congestion and physical functioning in
hemodialysis patients. Clin J American Soc Nephrology 2013; 8:1343-48
       Homer TD, Stanski DR. The effect of increasing age on thiopental disposition and
anesthetic requirement. Anesthesiology 1985; 62:714-24.
      Ishida M, Gonoi W, Hagigawa K, et al. Fluid in the airway of nontraumatic death on
postmortem computed tomography. Am J Forensic Med Path 2014; 35:113-17
        Joachim H, Riede UN, Mittermayer C. The weight of human lungs as a diagnostic
criterium. Path Res Pract 1978; 162:24-40
       Kim DW, Joo JD, Kil HY. Can yawning be used as an indicator of induction of
anesthesia? Korean J Anesthesiol 2000; 39:S1-S6.
      Kim et al. New classification and clinical characteristics of reexpansion pulmonary
edema after treatment of spontaneous pneumothorax. Am J Emerg Med 2009; 27:961-67
                                                                                               17
      Case 1:19-mc-00145-TSC Document 246-2 Filed 09/14/20 Page 19 of 23




        Mallamaci F et al. Detection of pulmonary congestion by chest ultrasound in dialysis
patients. JACC: Cardiovascular Imaging 2010; 3:586-94
       Manders WT, Vatner SF. Effects of sodium pentobarbital anesthesia on left ventricular
function and distribution of cardiac output in dogs, with particular reference to the mechanism of
tachycardia. Circulation Research 1976; 39:512-17
      Marino F, et al. Subclinical pulmonary congestion is prevalent in nephrotic syndrome.
Kidney International 2016; 89:421-28
      Park GR. Molecular mechanisms of drug metabolism in the critically ill. British J
Anaesthesia 1996; 77:32-49
       Pasatolos PN, et al. The importance of drug interactions in epilepsy therapy. Epilepsia
2002; 43:365-85
      Pattle RE. Properties, function and origin of the alveolar lining layer. Nature 1955; 175:
1125-26
      Pelltier DE, Andrew TA. Common findings and predictive measures of opioid overdoses.
Academic Forensic Pathology 2017; 7:91-98.
      Segal L, Rendig SV. Sodium pentobarbital effects on cardiac function and response to
dobutamine. J Cardiovasc Pharmacol 1986; 8:392-97
       Shafer SL. Shock values. Anesthesiology 2004; 101:567-8.
      Shiotani S, Kobayashi T, Hayakawa H, Kikuchi K, Kohno M. Postmortem pulmonary
edema: A comparison between immediate and delayed postmortem computed tomography. Legal
Medicine 2011; 13:151-55
Swann HE. The development of pulmonary edema during the agonal period of sudden asphyxia
deaths. J Forensic Sciences 1964; 9:360-73
        Wyant GM, Dobkin AB, Aasheim GM. Comparison of seven intravenous anaesthetic
agents in man. Brit J Anaesthesia 1957; 29:194-209




                                                                                                 18
Case 1:19-mc-00145-TSC Document 246-2 Filed 09/14/20 Page 20 of 23




           EXHIBIT A
Exhibit ACase 1:19-mc-00145-TSC   Document 246-2 Filed 09/14/20 Page 21 of 23
Case 1:19-mc-00145-TSC Document 246-2 Filed 09/14/20 Page 22 of 23
Case 1:19-mc-00145-TSC Document 246-2 Filed 09/14/20 Page 23 of 23
